DETAILED ACTION
The amendment filed on 02/17/2022 has been entered and fully considered. Claims 11-20 and 38-42 are pending, of which claim 11 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11-20 and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (17th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 2013) (Huang) in view of Dejohn et al. (WO 2012/145730, IDS) (Dejohn).
Regarding claim 11, Huang discloses a disposable cassette for detecting a target nucleic acid (abstract), the cassette comprising:
a vertically oriented detection chamber (Fig. 3, page 191, par 5);
a lateral flow detection strip disposed in said detection chamber oriented such that a sample receiving end of said detection strip is at a bottom end of said detection strip (page 191, par 5); and
said detection chamber enclosing a space (sample loading port and reservoir) extending beyond the receiving end of said lateral flow detection strip for receiving fluid comprising amplified target nucleic acids (Fig. 3, page 191, par 5);
said space comprising sufficient capacity to accommodate a volume of the fluid having a height that enables the fluid to contact and flow up the detection strip by capillary action (Fig. 4, page 192, par 2).
regions for detection on the detection strip is still above the height of the fluid (Fig. 1& 3, page 191, par 5). Said reservoir space comprising sufficient capacity to accommodate a volume of the fluid having a height that enables the fluid to contact and flow up the detection strip by capillary action (Fig. 1& 3, page 192, par 2).
Huang does not specifically disclose that the cassette comprising a first chamber; a second chamber; the second chamber being in fluid communication with the first chamber and the second chamber being in fluid communication with the detection chamber. However, in the analogous art of lateral flow detection strip for DNA detection, Dejohn discloses a cassette comprising a first chamber (amplification 30); a second chamber (labeling chamber 90); and a detection chamber; the second chamber being in fluid communication with the first chamber and the second chamber being in fluid communication with the detection chamber (Fig. 1, page 20, lines 21-26). At time before the filing it would have been obvious to one of ordinary skill in the art to include a first chamber; a second chamber; the second chamber being in fluid communication with the first chamber and the second chamber being in fluid communication with the detection chamber, in order to process the sample before the detection.
While Huang teaches labeling the DNA sample, Hung does not teach a said space extending beyond the receiving end of said lateral flow detection strip in the detection chamber that comprises detection particles prior to receiving the fluid comprising amplified target nucleic acids. In the analogous art of lateral flow detection strip for DNA detection, Dejohn discloses a space in a labeling chamber, extending beyond the receiving end of said lateral flow detection strip, that comprises detection particles prior to receiving the fluid comprising amplified target nucleic acids and then 
It is well-established that reliance on design choice to support a conclusion of obviousness may be appropriate where the applicant does not "set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results." In re Chu, 66 F.3d292, 298-99 (Fed. Cir. l995); see also ln re Kuhle, 526F.2d553, 5 5 5 ( CCP A 197 5) ("Use of such means of electrical connection in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill in the art.").
In this case, both placing the detection particles in a labeling chamber upstream the detection chamber as taught by Dejohn, and placing the detection particles in a space extending beyond the receiving end of said lateral flow detection strip in the detection chamber as recited in the instant claim,  have mixed the detection particles with the DNA sample in a space extending beyond the receiving end of said lateral flow detection strip and then let the same particle labeled DNA move to the receiving end of the lateral flow detection strip for detection.
Appellant's arguments do not direct examiner to any disclosure in Appellant's Specification, or to any other objective evidence, demonstrating that the detection particles locating in the detection chamber would function differently from, or produce unexpected results relative to the detection particles locating in the labeling chamber as disclosed in Dejohn. Thus, the rejection based on obvious design of choice is appropriate.  
Regarding claim 12, Dejohn discloses that wherein said detection particles comprise fluorescent dyes specific for duplex nucleic acid or fluorescently modified oligonucleotides (page 12, lines 21-25). 
Regarding claim 13, Dejohn discloses that wherein said detection particles comprise dye polystyrene microspheres, latex, colloidal gold, colloidal cellulose, nanogold, and semiconductor nanocrystals (page 23, lines 18-22).
Regarding claim 14, Dejohn discloses that wherein said detection particles comprise oligonucleotides complementary to a sequence of the amplified target nucleic 
Regarding claim 15, Dejohn discloses that wherein the ligands are selected from the group consisting of biotin, streptavidin, a hapten or an antibody (page 23, lines 22-25).
Regarding claim 16, Dejohn discloses that wherein the detection particles have been dried, lyophilized, or present on at least a portion of the interior surface as a dried mixture of detection particles in a carrier to facilitate resuspension of the detection particles (page 23, lines 8-12).
Regarding claim 17, Dejohn discloses that wherein the carrier comprises a polysaccharide, a detergent, or a protein (page 23, lines 10-12).
Regarding claim 18, Huang discloses that wherein a capillary pool of the fluid forms in the space, providing improved mixing and dispersion of the detection particles to facilitate comingling of the detection particles with the amplified target nucleic acid (Fig. 4, page 192, par 2).
Regarding claim 19, Huang discloses the cassette for performing an assay having a volume less than about 200 μL (page 193, par 0).
Regarding claim 20, Huang discloses that wherein the assay has a volume less than about 60 μL (page 193, par 0).
Regarding claim 38, Dejohn discloses one or more recesses for containing at least one lyophilized or dried reagent (e.g. detection particle), wherein said recesses (e.g. labeling chamber) are disposed in one or more channels fluidically connected to said detection chamber (Fig. 1, page 4, 18-21).
Regarding claim 39, Dejohn discloses that wherein at least one of said recesses comprises one or more structures for directing fluids to facilitate rehydration of the at least one dried or lyophilized reagent (page 4, lines 17-19).
Regarding claim 40, Dejohn discloses that wherein at least one of said recesses comprises salts, chemicals and buffers for lysis of biological agents (page 11, lines 21-23).
Regarding claim 41, Dejohn discloses that wherein at least one of said recesses comprises reverse transcriptase (page 11, lines 21-23).
.

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Applicant submits that “This further disclosure in Dejohn — including Dejohn’s examples — further confirms that one of skill reading Dejohn would understand that labeling and detection are performed in separate chambers. In addition, Dejohn expressly states that the separate-chamber approach in that reference is “[u]nlike” other approaches in which labeling particles are present in the same location as the lateral flow detection strip. This further confirms that one of skill reading Dejohn would further understand that labeling and detection are performed in separate chambers.” (remark, page 10).
This argument is not persuasive. The difference between Dejohn and the instant claim is the location of the detection particles, which is obvious matter of design choice.
It is well-established that reliance on design choice to support a conclusion of obviousness may be appropriate where the applicant does not "set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results." In re Chu, 66 F.3d292, 298-99 (Fed. Cir. l995); see also ln re Kuhle, 526F.2d553, 5 5 5 (CCP A 197 5) ("Use of such means of electrical connection in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill in the art.").
In this case, both placing the detection particles in a labeling chamber upstream the detection chamber as taught by Dejohn, and placing the detection particles in a space extending beyond the receiving end of said lateral flow detection strip in the detection chamber as recited in the instant claim,  have mixed the detection particles with the DNA sample in a space extending beyond the receiving end of said lateral flow detection strip and then let the same particle labeled DNA move to the receiving end of the lateral flow detection strip for detection.
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797